                    Case 20-10475-BLS                 Doc 164            Filed 03/18/20        Page 1 of 3




                            IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE

                                                                     )
    In re:                                                           )      Chapter 11
                                                                     )
    CRAFTWORKS PARENT, LLC, et al., 1                                )      Case No. 20-10475 (BLS)
                                                                     )
                                         Debtors.                    )      (Jointly Administered)
                                                                     )
                                                                     )
                                                                     )      Sale Procedures Objection Deadline: TBD
                                                                     )      Sale Procedures Hearing Date: TBD
                                                                     )
                                                                     )      Related to Docket Nos. 19, 93

                               NOTICE OF ADJOURNMENT OF
                     BID PROCEDURES HEARING AND OBJECTION DEADLINE

        PLEASE TAKE NOTICE THAT on March 3, 2020, the above-captioned debtors and
debtors-in-possession (the “Debtors”) filed the Combined Motions of the Debtors for Orders:
(I)(A) Approving Bid Procedures in Connection with Sale of the Debtors' Assets; (B) Scheduling
Auction and Hearing to Consider Approval of Sale; (C) Approving Procedures Related to
Assumption of Certain Executory Contracts and Unexpired Leases; (D) Approving Form and
Manner of Notices; and (E) Granting Related Relief (the “Sale Procedures Relief”); and (II)(A)
Authorizing Sale of the Debtors' Assets, Free and Clear of All Liens, Claims, Interests, and
Encumbrances; (B) Approving Assumption and Assignment of Certain Executory Contracts and
Unexpired Leases Related Thereto; and (C) Granting Related Relief (the “Sale Approval Relief”)
[Docket No. 19] (the “Combined Sale Procedures/Sale Motion”) with the United States
Bankruptcy Court for the District of Delaware (“Court”).

       PLEASE TAKE FURTHER NOTICE that, on March 6, 2020, the Debtors filed a notice
(the “Notice”) setting forth an objection deadline of March 23, 2020 (the “Original Objection


1
      The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification number are:
      Big River Breweries, Inc. (6292); Brew Moon Colorado, Inc. (5001); Chophouse License, LLC (2340); Craft Brewery
      Holding, Inc. (1228); CraftWorks Holdings, LLC (7163); CraftWorks Intermediate Co, LLC (9810); CraftWorks Parent, LLC
      (3345); CraftWorks Restaurants & Breweries Group, Inc. (4820); CraftWorks Restaurants & Breweries, Inc. (2504);
      CraftWorks Restaurants & Breweries, LLC (0676); GB Acquisition, Inc. (5175); GB Franchise, LLC (7716); GB Kansas,
      LLC (0924); GB Maryland, Inc. (6439); GB Parent, Inc. (1281); GBBR Texas, Inc. (9904); Gordon Biersch Brewery
      Restaurant Group, Inc. (8023); Harbor East Brewery, LLC (7759); Logan’s Restaurants, Inc. (9987); Logan’s Roadhouse, Inc.
      (2074); Logan’s Roadhouse of Kansas, Inc. (8716); Logan’s Roadhouse of Texas, Inc. (2372); LRI Holdings, Inc. (4571); Old
      Chicago Franchising LLC (7249); Old Chicago of Colorado, Inc. (4857); Old Chicago of Kansas, Inc. (0606); Old Chicago
      Oregon, LLC (5083); Old Chicago Parker Crossing, Inc. (9218); Old Chicago Taproom, LLC (5838); Old Chicago
      Westminster, Inc. (5759); Roadhouse Intermediate Inc. (6159); Roadhouse Midco Inc. (6337); Roadhouse Parent Inc. (5108);
      Rock Bottom Arizona, Inc. (4848); Rock Bottom License, LLC (9033); Rock Bottom of Minneapolis, Inc. (5762); Wadsworth
      Old Chicago, Inc. (4849); Walnut Brewery, Inc. (7405). The Debtors’ mailing address is 3011 Armory Drive, Suite 300,
      Nashville, TN 37204.



PHIL1 8720127v.1
               Case 20-10475-BLS       Doc 164      Filed 03/18/20    Page 2 of 3




Deadline”) with respect to the Sale Procedures Relief and a hearing date of April 3, 2020 at 10:00
a.m. (prevailing Eastern Time, the “Original Hearing Date”).

     PLEASE TAKE FURTHER NOTICE THAT IN ACCORDANCE WITH THE
NOTICE, THE DEBTORS HAVE EXTENDED THE ORIGINAL OBJECTION DEADLINE
AND THE ORIGINAL HEARING DATE TO A DATE AND TIME TO BE DETERMINED.

        PLEASE TAKE FUTHER NOTICE that when a new objection deadline and hearing
date are set, an additional notice will be filed with the Court.




                                                2

PHIL1 8720127v.1
               Case 20-10475-BLS   Doc 164    Filed 03/18/20    Page 3 of 3




 Dated: March 18, 2020             /s/ Michael W. Yurkewicz
 Wilmington, Delaware              KLEHR HARRISON HARVEY BRANZBURG LLP
                                   Domenic E. Pacitti (DE Bar No. 3989)
                                   Michael W. Yurkewicz (DE Bar No. 4165)
                                   919 N. Market Street, Suite 1000
                                   Wilmington, DE 19801
                                   Telephone: (302) 426-1189
                                   Facsimile: (302) 426-9193

                                   -and-

                                   KLEHR HARRISON HARVEY BRANZBURG LLP
                                   Morton R. Branzburg
                                   1835 Market Street, 14th Floor
                                   Philadelphia, PA 19103
                                   Telephone: (215) 569-2700
                                   Facsimile: (215) 568-6603

                                   -and-

                                   KATTEN MUCHIN ROSENMAN LLP
                                   Steven J. Reisman (admitted pro hac vice)
                                   Bryan M. Kotliar (admitted pro hac vice)
                                   575 Madison Avenue
                                   New York, NY 10022
                                   Telephone: (212) 940-8800
                                   Facsimile: (212) 940-8876

                                   -and-

                                   KATTEN MUCHIN ROSENMAN LLP
                                   Peter A. Siddiqui (admitted pro hac vice)
                                   525 W. Monroe Street
                                   Chicago, IL 60661
                                   Telephone: (312) 902-5200
                                   Facsimile: (312) 902-1061

                                   Proposed Attorneys for the Debtors
                                   and Debtors in Possession




PHIL1 8720127v.1
